COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


JPS CONVERTER & INDUSTRIAL CORPORATION

v.   Record No. 1584-95-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
VIRGINIA EMPLOYMENT COMMISSION                    DECEMBER 19, 1995
AND
CHARLOTTE S. LAPRADE


             FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
               Kenneth M. Covington, Judge Designate

            (Robert O. King; E. Grantland Burns;
            Ogletree, Deakins, Nash, Smoak & Stewart,
            on brief), for appellant.

            (James S. Gilmore, III, Attorney General;
            Patricia H. Quillen, Assistant Attorney
            General; Lisa J. Rowley, Assistant Attorney
            General, on brief), for appellee Virginia
            Employment Commission.

            No brief for appellee Charlotte S. Laprade.



     JPS Converter & Industrial Corporation (JPS) appeals the

decision of the circuit court affirming a VEC finding that

Charlotte S. Laprade was entitled to unemployment compensation as

she was not fired for work-related misconduct.      On appeal, JPS

raises two issues:    (1) whether the court erred in ruling

Laprade's actions did not constitute misconduct under Code

§ 60.2-618(2); and (2) whether JPS condoned Laprade's misconduct.

     Under Code § 60.2-625(A), "the findings of the [VEC] as to

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the facts, if supported by evidence and in the absence of fraud,

shall be conclusive, and the jurisdiction of the court shall be

confined to questions of law."    Shifflett v. Virginia Employment

Comm'n, 14 Va. App. 96, 97, 414 S.E.2d 865, 865 (1992).    "The

VEC's findings may be rejected only if, in considering the record

as a whole, a reasonable mind would necessarily come to a

different conclusion."    Craft v. Virginia Employment Comm'n, 8
Va. App. 607, 609, 383 S.E.2d 271, 273 (1989).   However, whether

an employee's behavior amounted to misconduct is a mixed question

of law and fact reviewable by this Court.    Israel v. Virginia

Employment Comm'n, 7 Va. App. 169, 172, 372 S.E.2d 207, 209

(1988).

     The VEC specifically found that, although Laprade, along

with other employees, entered her supervisor's office, opened a

note to her supervisor from another employee, and read the note,

the evidence was insufficient to show that Laprade actually took

or destroyed the note.   The evidence established that the note

was returned to the box of candy to which it had been attached.

Later that day, Laprade noticed that the envelope containing the

note was in the waste box.   Laprade made no comment at the time,

but that night, returned to the plant and left an unsigned note

under the supervisor's door noting that a gift for the supervisor

had been thrown away.    Additionally, the VEC found that Laprade

was not the only one with access to the supervisor's office

during the day of the incident.



                                  2
     Approximately eight months later, Laprade commented to her

supervisor that she was the author of the unsigned note.      Three

months later still, Laprade was involved in an argument with the

co-worker who had brought the gift of candy.    Following an

additional inquiry, Laprade admitted that she had read the note.

Laprade was subsequently fired for violating JPS'S policy

prohibiting "unauthorized removal of company property or the

property of fellow-employees, contractors, or vendors."
     The VEC ruled that there was insufficient evidence that

Laprade had thrown away the candy or the note.       Furthermore, the

VEC ruled that, while Laprade "exercised extremely poor judgement

in reading the note and then not calling attention to the fact

that it and the candy had ended up in the waste box," her actions

"did not rise to the level of a deliberate and willful violation

of the rules and standards of behavior expected of her as an

employee."

                    Evidence of Willful Misconduct
     "A forfeiture of benefits will be upheld only where the

facts clearly demonstrate 'misconduct.'"     Kennedy's Piggly Wiggly

Stores, Inc. v. Cooper, 14 Va. App. 701, 707, 419 S.E.2d 278, 282

(1992).
             [A]n employee is guilty of "misconduct
             connected with his work" when he deliberately
             violates a company rule reasonably designed
             to protect the legitimate business interests
             of his employer, or when his acts or
             omissions are of such a nature or so
             recurrent as to manifest a willful disregard
             of those interests and the duties and
             obligations he owes his employer.



                                   3
Branch v. Virginia Employment Comm'n, 219 Va. 609, 611, 249
S.E.2d 180, 182 (1978).   We cannot say that the record as a whole

necessarily leads us to a conclusion different from that reached

by the VEC.    Accordingly, we find no error in the rulings of the

circuit court and the VEC that there was insufficient evidence of

deliberate misconduct by Laprade.

                             Condonation

     As the record supports the VEC's determination that there

was insufficient evidence of willful misconduct by Laprade, we

need not and do not address the additional finding that JPS's

delay in taking any action against Laprade amounted to

condonation.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                    Affirmed.




                                  4